DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 5/9/2018 and the Remarks and Amendments filed on 5/11/2022. 

Acknowledgment is made with respect to a claim to priority to Chinese Application No. CN201610039162.5 filed on 1/20/2016 and PCT Application No. PCT/CN2016/078545 filed on 1/20/2016.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being anticipated by claims 1-4 and 7-15 and 17-20 of copending Application No. 15/975,083 (reference application 1) and claims 1-12, 15, and 19-24 of copending Application No. 15/975,075 (reference application 2).  Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the table below.  

15/975,065 (Current App)
15/975,075
15/975,083 
(Claim 1)
An apparatus for modifying data for neural networks, comprising: a data modifier circuit configured to: receive one or more groups of input data for generating one or more groups of output data, wherein the one or more groups of input data are stored as input elements in an input array and each of the input elements is identified by an input array index, and wherein the one or more groups of output data are to be stored as output elements in an output array and each of the output elements is identified by an output array index; receive connection data that include one or more connection values, wherein each of the connection values corresponds to one of the input array indexes and one of the output array indexes and indicates whether one of one or more weight values included in a predetermined weight value array is designated for calculating a group of the output data to be stored as the output element identified by the corresponding output array index based on a group of the input data stored as the input element identified by the corresponding input array index, and whether the weight value meets a predetermined condition; and modify the received groups of input data based on the connection data; and a computing circuit configured to: receive the modified input data from the data modifier circuit and the predetermined weight value array; and  34IB158670 - 1.1 CN App. No. 201610039162.5Getech Law Docket No. 81010-000013.1 calculate the one or more groups of output data based on the modified input data and the weight values.
(Claim 1)
An apparatus for modifying data for neural networks, comprising:
a data modifier configured to:
receive one or more groups of input data, wherein the one or more groups of input data are stored as input elements in an input array and each of the input elements is identified by an input array index;
receive a predetermined weight value array that includes one or more weight values for calculating one or more groups of output data based on the one or more groups of input data, wherein the one or more groups of output data are to be stored as output elements in an output array and each of the output elements is identified by an output array index;
receive connection data that include one or more connection values, wherein each of the connection values corresponds to one of the input array indexes and one of the output array indexes and indicates
whether one of the weight values in the predetermined weight value array is designated for calculating a group of the output data to be stored as the output element identified by the corresponding output array index based on a group of the input data stored as the input element identified by the corresponding input array index, and
whether the weight value meets a predetermined condition; and
modify the weight values and the input data based on the connection data; and
a computing unit configured to:
receive the modified weight values and the modified input data from the data modifier; and
calculate the one or more groups of output data based on the modified weight values and the modified input data.

(Claim 1)
An apparatus for modifying data for neural networks, comprising: a data modifier configured to:receive one or more groups of input data, wherein the one or more groups of input data are stored as input elements in an input array and each of the input elements is identified by an input array index; receive a predetermined weight value array that includes one or more weight values for calculating one or more groups of output data based on the one or more groups of input data, wherein the one or more groups of output data are to be stored as output elements in an output array and each of the output elements is identified by an output array index; receive connection data that include one or more connection values, wherein each of the connection values corresponds to one of the input array indexes and one of the output array indexes and indicates whether one of the weight values in the predetermined weight value array is designated for calculating a group of the output data to be stored as the output element identified by the corresponding output array index based on a group of the input data stored as the input element identified by the corresponding input array index, and whether the weight value meets a predetermined condition; and modify the weight values and the input data based on the connection data; and a computing unit configured to: receive the modified weight values and the modified input data from the data modifier; and calculate the one or more groups of output data based on the modified weight values and the modified input data
See claim 2
See claim 2
(Claim 2)
The apparatus of claim 1, wherein the predetermined condition includes that the designated weight value is a non-zero number.
See claim 3
See claim 3
(Claim 3)
The apparatus of claim 1, wherein the predetermined condition includes that an absolute value of the designated weight value is less than or equal to a first threshold value.
See claim 4
See claim 4
(Claim 4)
The apparatus of claim 1, wherein the predetermined condition includes that an absolute value of the designated weight value is less than or equal to a second threshold value and greater than or equal to a third threshold value.
See claim 5

(Claim 7)
The apparatus of claim 1, wherein the data modifier is further configured to delete at least one groups of the input data that are stored as the input elements identified by the input array indexes corresponding to the connection values that are zero.
See claim 6

(Claim 8)
The apparatus of claim 1, wherein the data modifier is further configured to add one or more zero values to the input elements identified by the input array indexes corresponding to the connection values that are zero.	
See claim 7
See claim 7

(Claim 9)
The apparatus of claim 1, wherein the computing unit further comprises:one or more multipliers configured to multiply the modified input data by the modified weight values to generate one or more weighted input data.
See claim 8
See claim 8
(Claim 10)
The apparatus of claim 9, wherein the computing unit further comprises:one or more adders configured to add the one or more weighted input data to generate a total weighted value.
See claim 9
See claim 9
(Claim 11)
The apparatus of claim 10, wherein the one or more adders are further configured to add a bias value to the total weighted value to generate a biased value.
See claim 10
See claim 10
(Claim 12)
The apparatus of claim 11, wherein the computing unit further comprises:an activation processor configured to perform an activation function on the biased value to generate a group of the output data.
See claim 11
See claim 11
(Claim 13)
The apparatus of claim 1 further comprising:a storage device configured to store the one or more groups of input data, the modified input data, the connection data, the modified weight values, instructions, and the calculated output data.
See claim 12
See claim 12
(Claim 14)
The apparatus of claim 1 further comprising:an instruction cache configured to store instructions received from a central processing unit; a controller unit configured to read the instructions from the instruction cache and decode the instructions; an input data cache configured to store the modified input data; a weight cache configured to store the modified weight values; an output data cache configured to store the calculated output data; and a direct memory access module configured to transmit and receive data from and to the storage device, the instruction cache, the controller unit, the input data cache, the weight cache, and the output data cache.
(Claim 13)
A method for modifying data for neural networks, comprising: receiving one or more groups of input data for generating one or more groups of output data, wherein the one or more groups of input data are stored as input elements in an input array and each of the input elements is identified by an input array index, and wherein the one or more groups of output data are to be stored as output elements in an output array and each of the output elements is identified by an output array index; receiving connection data that include one or more connection values, wherein each connection value corresponds to one of the input array indexes and one of the output array indexes and indicates whether one of one or more weight values includes in a predetermined weight value array is designated for calculating a group of the output data to be stored as the output element identified by the corresponding output array index based on a group of the 37IB158670 - 1.1 CN App. No. 201610039162.5Getech Law Docket No. 81010-000013.1 input data stored as the input element identified by the corresponding input array index, and whether the weight value meets a predetermined condition; and modifying the received groups of input data based on the connection data; and calculating the one or more groups of output data based on the modified input data and the weight values
(Claim 15)
A method for modifying data for neural networks, comprising:
receiving one or more groups of input data, wherein the one or more groups of input data are stored as input elements in an input array and each of the input elements is identified by an input array index;
receiving a predetermined weight value array that includes one or more weight values for calculating one or more groups of output data based on the one or more groups of input data, wherein the one or more groups of output data are to be stored as output elements in an output array and each of the output elements is identified by an output array index;
receiving connection data that include one or more connection values, wherein each of the connection values corresponds to one of the input array indexes and one of the output array indexes and indicates
whether one of the weight values in the predetermined weight value array is designated for calculating a group of the output data to be stored as the output element identified by the corresponding output array index based on a group of the input data stored as the input element identified by the corresponding input array index, and
whether the weight value meets a predetermined condition; and
modifying the weight values and the input data based on the connection data; and
calculating the one or more groups of output data based on the modified weight values and the modified input data.

(Claim 15)
A method for modifying data for neural networks, comprising:receiving one or more groups of input data, wherein the one or more groups of input data are stored as input elements in an input array and each of the input elements is identified by an input array index; receiving a predetermined weight value array that includes one or more weight values for calculating one or more groups of output data based on the one or more groups of input data, wherein the one or more groups of output data are to be stored as output elements in an output array and each of the output elements is identified by an output array index; 37 IB 158670 - 1.3 CN App. No. 201610039162.5 Getech Law Docket No. 81010-000013.3receiving connection data that include one or more connection values, wherein each of the connection values corresponds to one of the input array indexes and one of the output array indexes and indicates whether one of the weight values in the predetermined weight value array is designated for calculating a group of the output data to be stored as the output element identified by the corresponding output array index based on a group of the input data stored as the input element identified by the corresponding input array index, and whether the weight value meets a predetermined condition; and modifying the weight values and the input data based on the connection data; and calculating the one or more groups of output data based on the modified weight values and the modified input data.
See claim 14

See claim 2
See claim 15

See claim 3
See claim 16

See claim 14
See claim 17

(Claim 18)
The method of claim 15, wherein the modifying further comprises deleting at least one groups of the input data that are stored as the input elements identified by the input array indexes corresponding to the connection values that are zero.
See claim 18

(Claim 19)
The method of claim 15, wherein the modifying further comprises adding one or more zero values to the input elements identified by the input array indexes corresponding to the connection values that are zero.
See claims 19-22
See claims 21-24
(Claim 20)
The method of claim 15, wherein the calculating further comprises:multiplying the modified input data by the modified input data to generate one or more weighted input data; adding the one or more weighted input data to generate a total weighted value; adding a bias value to the total weighted value to generate a biased value; and performing an activation function on the biased value to generate a group of the output data.



As such, Applications 15/975,083 and 15/975,075 anticipate all of the limitations of instant application claims 1-22, as shown in the claim correspondence mapping in the table above.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (“2019 PEG”).

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself.

Claim 1
Step 1:  The claim recites an apparatus; therefore, it is directed to the statutory category of a manufacture.
Step 2A Prong 1:  The claim recites, inter alia:
modify the received groups of input data based on the connection data: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of modifying input data, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper or is a mathematical concept.
calculate the one or more groups of output data based on the modified input data and the weight values:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of calculating an output based on modified data.
Step 2A Prong 2:  Claim 1 does not recite any additional limitations which integrate the abstract idea into a practical application.  Specifically, the additional elements consist of “receive one or more groups of input data for generating one or more groups of output data, wherein the one or more groups of input data are stored as input elements in an input array and each of the input elements is identified by an input array index, and wherein the one or more groups of output data are to be stored as output elements in an output array and each of the output elements is identified by an output array index; receive connection data that include one or more connection values, wherein each of the connection values corresponds to one of the input array indexes and one of the output array indexes and indicates whether one of one or more weight values includes in a predetermined weight value array is designated for calculating a group of the output data to be stored as the output element identified by the corresponding output array index based on a group of the input data stored as the input element identified by the corresponding input array index, and whether the weight value meets a predetermined condition” and “receive the modified input data from the data modifier and the predetermined weight value array”, which are extra-solution data gathering activities required for any uses of the mental processes (see MPEP § 2106.05(g)). The data modifier circuit and computing circuit are recited at such a high level without any specific structural details such that they are merely generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)), and thus the additional elements do not provide any meaningful limits on the execution of the abstract idea. Thus, even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  Finally, Claim 1, taken as a whole, does not contain an inventive concept which provides significantly more than the abstract idea.  The additional elements of “receive one or more groups of input data for generating one or more groups of output data, wherein the one or more groups of input data are stored as input elements in an input array and each of the input elements is identified by an input array index, and wherein the one or more groups of output data are to be stored as output elements in an output array and each of the output elements is identified by an output array index; receive connection data that include one or more connection values, wherein each of the connection values corresponds to one of the input array indexes and one of the output array indexes and indicates whether one of one or more weight values includes in a predetermined weight value array is designated for calculating a group of the output data to be stored as the output element identified by the corresponding output array index based on a group of the input data stored as the input element identified by the corresponding input array index, and whether the weight value meets a predetermined condition” and “receive the modified input data from the data modifier and the predetermined weight value array” are mere data gathering and displaying results of the analysis, and thus by MPEP 2106.05(g), insignificant extra-solution activity and does not provide an inventive concept.  The data modifier circuit and computing circuit are recited at such a high level without any specific structural details such that they are merely generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)), and thus the additional elements do not provide any meaningful limits on the execution of the abstract idea.  Taken alone or in combination, the additional elements of the claim do not provide an inventive concept and thus the claim is subject-matter ineligible.

Claim 2
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the predetermined condition includes that the designated weight value is a non-zero number”, which does not negate the underlying mental processes from which it depends.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 3
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the predetermined condition includes that an absolute value of the designated weight value is less than or equal to a first threshold value”, which does not negate the underlying mental processes from which it depends.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 4
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the predetermined condition includes that an absolute value of the designated weight value is less than or equal to a second threshold value and greater than or equal to a third threshold value”, which does not negate the underlying mental processes from which it depends.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 5
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the data modifier circuit is further configured to delete at least one weight values that correspond to the connection values that are zero”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of deleting weight values, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 6
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the data modifier circuits is further configured to add one or more zero values to the input elements identified by the input array indexes corresponding to the connection values that are zero”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of adding weight values, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 7
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “  35IB158670 - 1.1 CN App. No. 201610039162.5Getech Law Docket No. 81010-000013.1 one or more multiplier circuits configured to multiply the modified input data by the predetermined weight value array to generate one or more weighted input data”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of multiplying data.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “one or more multiplier circuits configured to multiply”, which is a generic computer processor (see MPEP 2106.05(f)), and cannot therefore be deemed to integrate the abstract idea into a practical application or provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 8
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “one or more addercircuits  configured to add the one or more weighted input data to generate a total weighted value”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of adding data.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “one or more adder circuits configured to add”, which is a generic computer processor (see MPEP 2106.05(f)), and cannot therefore be deemed to integrate the abstract idea into a practical application or provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.


Claim 9
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the one or more adder circuits are further configured to add a bias value to the total weighted value to generate a biased value”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of adding data.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “one or more adder circuits configured to add”, which is a generic computer processor (see MPEP 2106.05(f)), and cannot therefore be deemed to integrate the abstract idea into a practical application or provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 10
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “an activation processor configured to perform an activation function on the biased value to generate a group of the output data”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of performing an activation function.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “an activation processor”, which is a generic computer processor (see MPEP 2106.05(f)), and cannot therefore be deemed to integrate the abstract idea into a practical application or provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 11
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “a storage device configured to store the one or more groups of input data, the modified input data, the connection data, the modified weight values, instructions, and the calculated output data”, which does not negate the underlying mental processes from which it depends.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “a storage device”, which is a generic computer processor (see MPEP 2106.05(f)), and “store the one or more groups of input data, the modified input data, the connection data, the modified weight values, instructions, and the calculated output data”, which is insignificant extra-solution activity required for any uses of the mental processes (see MPEP § 2106.05(g)),  and cannot therefore be deemed to integrate the abstract idea into a practical application or provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 12
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “an instruction cache configured to store instructions received from a central processing unit; a controller unit configured to read the instructions from the instruction cache and decode the instructions; an input data cache configured to store the modified input data; a weight cache configured to store the modified weight values; an output data cache configured to store the calculated output data; and a direct memory access module configured to transmit and receive data from and to the storage device, the instruction cache, the controller unit, the input data cache, the weight cache, and the output data cache”, which does not negate the underlying mental processes from which it depends.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “an instruction cache”, “a controller circuit”, “an input data cache”, “a weight cache”, “an output data cache”, and “a direct memory access circuit”, which are generic computer processors (see MPEP 2106.05(f)), and the remaining limitations of the claim are insignificant extra-solution activities required for any uses of the mental processes (see MPEP § 2106.05(g)),  and cannot therefore be deemed to integrate the abstract idea into a practical application or provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 13
Step 1:  The claim recites a method; therefore, it is directed to the statutory category of a process.
Step 2A Prong 1:  The claim recites, inter alia:
modifying the received groups of input data based on the connection data: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of modifying input data, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper or is a mathematical concept.
calculating the one or more groups of output data based on the modified input data and the weight values:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of calculating an output based on modified data.
Step 2A Prong 2:  Claim 13 does not recite any additional limitations which integrate the abstract idea into a practical application.  Specifically, the additional elements consist of “receiving one or more groups of input data for generating one or more groups of output data, wherein the one or more groups of input data are stored as input elements in an input array and each of the input elements is identified by an input array index, and wherein the one or more groups of output data are to be stored as output elements in an output array and each of the output elements is identified by an output array index; receiving connection data that include one or more connection values, wherein each connection value corresponds to one of the input array indexes and one of the output array indexes and indicates whether one of one or more weight values included in a predetermined weight value array is designated for calculating a group of the output data to be stored as the output element identified by the corresponding output array index based on a group of the 37IB158670 - 1.1 CN App. No. 201610039162.5Getech Law Docket No. 81010-000013.1 input data stored as the input element identified by the corresponding input array index, and whether the weight value meets a predetermined condition”, which are extra-solution data gathering activities required for any uses of the mental processes (see MPEP § 2106.05(g)). Thus the additional elements do not provide any meaningful limits on the execution of the abstract idea. Thus, even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  Finally, Claim 13, taken as a whole, does not contain an inventive concept which provides significantly more than the abstract idea.  The additional elements of “receiving one or more groups of input data for generating one or more groups of output data, wherein the one or more groups of input data are stored as input elements in an input array and each of the input elements is identified by an input array index, and wherein the one or more groups of output data are to be stored as output elements in an output array and each of the output elements is identified by an output array index; receiving connection data that include one or more connection values, wherein each connection value corresponds to one of the input array indexes and one of the output array indexes and indicates whether one of one or more weight values includes in a predetermined weight value array is designated for calculating a group of the output data to be stored as the output element identified by the corresponding output array index based on a group of the 37IB158670 - 1.1 CN App. No. 201610039162.5Getech Law Docket No. 81010-000013.1 input data stored as the input element identified by the corresponding input array index, and whether the weight value meets a predetermined condition” are mere data gathering and displaying results of the analysis, and thus by MPEP 2106.05(g), insignificant extra-solution activity and does not provide an inventive concept.  Taken alone or in combination, the additional elements of the claim do not provide an inventive concept and thus the claim is subject-matter ineligible.

Claim 14
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the predetermined condition includes that the designated weight value is a non-zero number”, which does not negate the underlying mental processes from which it depends.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 15
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the predetermined condition includes that an absolute value of the designated weight value is less than or equal to a first threshold value”, which does not negate the underlying mental processes from which it depends.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 16
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the predetermined condition includes that an absolute value of the designated weight value is less than or equal to a second threshold value and greater than or equal to a third threshold value”, which does not negate the underlying mental processes from which it depends.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.


Claim 17
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the modifying further comprises deleting at least one groups of the input data that are stored as the input elements identified by the input array indexes corresponding to the connection values that are zero”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of deleting weight values, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 18
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the modifying further comprises adding one or more zero values to the input elements identified by the input array indexes corresponding to the connection values that are zero”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of adding weight values, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 19
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the calculating further comprises multiplying the modified input data by the predetermined weight value array to generate one or more weighted input data”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of multiplying data.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 20
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the calculating further comprises adding the one or more weighted input data to generate a total weighted value”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of adding data.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 21
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the calculating further comprises adding a bias value to the total weighted value to generate a biased value”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of adding a bias value.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 22
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the calculating further comprises performing an activation function on the biased value to generate a group of the output data”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of performing an activation function.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.


Response to Arguments

Applicant’s argument and amendments, filed on 5/11/2022, with respect to the 35 USC 112(f) interpretation of claims 1-12 have been fully considered and are persuasive.  The 35 USC 112(f) interpretation of claims 1-12 has been withdrawn.

Applicant’s arguments and amendments, filed on 5/11/2022, with respect to the nonstatutory double patenting rejection of claims 1-22 have been fully considered.  Examiner will continue to maintain such a rejection until a terminal disclaimer is filed or until the instant claims and the reference claims are amended to become patentably distinct from each other, whichever comes first.  Note that Applicant, in the Remarks filed on 5/11/2022, asserts that a Terminal Disclaimer is submitted with the formally filed remarks and amendments, but no Terminal Disclaimer has in fact been received as of the date of this Office Action.


Applicant’s arguments and amendments, filed on 5/11/2022, with respect to the 35 USC § 101 rejection of claims 1-22 have been fully considered and are not persuasive.

Beginning on page 11 of the remarks, Applicant argues that the Office takes the position that “as long as one claim limitation includes or ‘encompasses’ an abstract idea, the claim itself is directed towards an abstract idea”, and that this is never the test of prong one of the 101 analysis.  Applicant further argues in the following paragraph that “claim 1 recites different hardware circuits that are specifically and respectively configured to perform a number of operations to generate outputs”.  Examiner respectfully disagrees with Applicant’s Step 2A, prong one analysis for the 35 USC § 101 rejection of the claims.

First, step 2A, prong one of the 101 analysis requires the following assessment: “if the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application.”  Examiner looked at the claim limitations of claim 1 and determined that the limitation modify the received groups of input data based on the connection data, under its broadest reasonable interpretation in light of the specification, encompasses the mental process of modifying input data, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper or is a mathematical concept, and the limitation calculate the one or more groups of output data based on the modified input data and the weight values, under its broadest reasonable interpretation in light of the specification, encompasses the mathematical concept of calculating an output based on modified data.  Nowhere in the step 2a, prong one analysis did the examiner identify any additional elements beyond abstract ideas; rather, the examiner merely identified, under a BRI, the judicial exceptions contained in claim 1.  

Second, Applicant has not provided any specific evidence or arguments from the claim language or the specification as to why the limitations modify the received groups of input data based on the connection data and calculate the one or more groups of output data based on the modified input data and the weight values, identified as abstract ideas in the 101 rejection above, are not, under a broadest reasonable interpretation of the claim language, ineligible mental processes that can be practically performed in the human mind or ineligible mathematical calculations. Applicant makes a generalization that these identified abstract ideas cannot be performed in the human mind without any specific evidence from the claim language or specification.  As such, Applicant’s argument as to the “prong one” part of the 101 analysis is not persuasive.

Next, regarding the “prong two” analysis and beginning on page 12, second paragraph of the remarks, Applicant argues that “the claims integrate the abstract idea into a practical application”.  Further, Applicant alleges that “Applicant’s claims recite specific hardware circuits to assist or replace the general purposes processor”. Examiner respectfully disagrees.  

As stated in the rejection above, the data modifier circuit and computing circuit are recited at such a high level without any specific structural details such that they are merely generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).  The mere recitation of circuits without any specific structure or design to implement them, and the use of these unspecific circuits to receive data, modify data, and calculate data, suggests that these circuits are mere generic computer components, and implementing an abstract idea on a generic computer using generic computer components does not integrate the abstract idea into a practical application in Step 2A Prong Two or add significantly more in Step 2B (see MPEP § 2106.05(f)). Further, Applicant asserts that “Applicant’s claims provide operations to improve the neural network technology”, but Applicant has failed to point to any specific claim language that reflects the alleged improvement in neural network technology.

As such, Applicant’s argument as to the “prong two” part of the 101 analysis is not persuasive.

Applicant has not provided any arguments against the step 2B analysis of the 101 rejection above, so this will be maintained in the rejection.

In sum, Applicant’s arguments are not persuasive, and the 35 USC § 101 rejection of claims 1-22 STANDS.

Applicant’s argument and amendments, filed on 5/11/2022, with respect to the 35 USC § 103 rejection of claims 1-22 have been fully considered and are persuasive.

Receiving connection data that include one or more connection values, wherein each connection value corresponds to one of the input array indexes and one of the output array indexes and indicates whether one of one or more weight values included in a predetermined weight value array is designated for calculating a group of the output data to be stored as the output element identified by the corresponding output array index based on a group of the input data stored as the input element identified by the corresponding input array index, and whether the weight value meets a predetermined condition, all taught in the context of the remaining elements of the independent claims and when considered as a whole, is not taught by the prior art.

The closest prior art of record Vlietinck (US 20160322042 A1) discloses optimizing bandwidths for deep neural networks, but fails to explicitly disclose Receiving connection data that include one or more connection values, wherein each connection value corresponds to one of the input array indexes and one of the output array indexes and indicates whether one of one or more weight values included in a predetermined weight value array is designated for calculating a group of the output data to be stored as the output element identified by the corresponding output array index based on a group of the input data stored as the input element identified by the corresponding input array index, and whether the weight value meets a predetermined condition, all taught in the context of the remaining elements of the independent claims and when considered as a whole, as claimed. 

Accordingly, the 35 USC § 103 rejection of claims 1-22 is withdrawn.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403.  The examiner can normally be reached on Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2127